United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 28, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41462
                           Summary Calendar



     UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

          versus


     DANIEL VENUSTIANO LOZANO-AVILA,

                                           Defendant-Appellant.




             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 5:05-CR-444-ALL



Before GARWOOD, CLEMENT and PRADO, Circuit Judges.

PER CURIAM:*

     A jury convicted Daniel Venustiano Lozano-Avila (Lozano) of

possession with intent to distribute more than 100 kilograms of

marihuana.     The court sentenced him to 63 months of imprisonment,

based, at least in part, on the drug quantity of about 350 pounds

or some 158.76 kilograms.

     Lozano contends that inadmissible documentary hearsay was


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
admitted even though no hearsay exception applied. The document of

which he complains was admitted to prove its falsity.         It was

therefore not hearsay, and no hearsay exception was relevant.    See

United States v. Adkins, 741 F.2d 744, 746 (5th Cir. 1984).

     Lozano also contends that the Government failed to prove the

alleged drug quantity.   A DEA agent testified that the marihuana

weighed more than 100 kilograms.**     Lozano neither objected to the

testimony nor rebutted the evidence, nor did he preserve the

objection in his Rule 29 motions for judgment of acquittal which

asserted (and only asserted) lack of guilty knowledge on his part

(a contention not raised on appeal).       After being instructed to

determine whether the drug quantity exceeded 100 kilograms, the

jury found Lozano guilty as charged.    The evidence of drug quantity

was sufficient because a reasonable jury could have found that the

Government proved that quantity beyond a reasonable doubt.       See

United States v. Daniel, 957 F.2d 162, 164 (5th. Cir. 1992); cf.

United States v. Herrera, 313 F.3d 882, 885 (5th Cir. 2002)

(applying more stringent standard where specific issue was not

addressed in motion for acquittal which raised another specific

issue).

     The judgment of the district court is



     **
      Other evidence reflected there were some 40 to 45 bundles of
marihuana, pictures of which show them filling a concealed space
occupying the entire bed of defendant’s pickup truck to a depth of
a foot or more.

                                2
AFFIRMED.




    3